OPINION AND ORDER

The Kentucky Bar Association brought this action against Respondent, Robert M. Stevenson, for alleged professional misconduct. The KBA Board of Governors found Respondent guilty of four counts of unethical conduct and recommended a 181 day suspension from the practice of law. Respondent failed to request review of the *790Board’s recommendation, and thus the recommendation is adopted pursuant to SCR 3.370(10).
Respondent, whose last known address is 4809 Bardstown Road in Louisville, was retained by Oneida Browning to represent her in a claim against an estate. Respondent subsequently informed Ms. Browning that he had filed suit on her behalf, and he charged her a fee of $300. Respondent provided proof that suit had been filed by showing Ms. Browning that a lis pendens notice had been filed in support of her claim. Respondent then failed to return the phone calls of Ms. Browning. She discovered that no lawsuit had been filed, and she filed a complaint with the KBA. Respondent was served with the complaint and failed to respond. Respondent also failed to respond to a letter, which was forwarded to him, and to charges issued by the Inquiry Commission.
Respondent was charged with four counts of professional misconduct: (1) failure to file a complaint after stating he would do so, in violation of SCR 3.130-1.3, which requires an attorney to act with reasonable diligence and promptness in representing a client; (2) failure to keep his client fully appraised of the status of her claim, in violation of SCR 3.130-1.4(a); (3) misleading his client in regard to the status of her claim and thereby engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation, in violation of SCR 3.130 — 8.3(c); and (4) failure to respond to a lawful demand for information from the disciplinary authority, in violation of SCR 3.130-8.1(b). The Board found Respondent guilty of all four counts and recommended a 181 day suspension from the practice of law.
It is hereby ordered that the recommendation of the Board of Governors be adopted. It is further ordered that
1.Robert M. Stevenson is hereby suspended from the practice of law for 181 days for his professional misconduct as set forth herein. The suspension shall commence on the date of entry of this order and shall continue until such time as he is reinstated to the practice of law by order of this Court pursuant to SCR 3.510; but in any event, this suspension shall be consecutive with this Court’s suspension as of Order dated September 23,1999.
2. In accordance with SCR 3.450(1), Robert M. Stevenson is directed to pay the costs of the proceedings in the amount of $75.65, and for which execution may issue from this Court upon finality of this Opinion and Order.
3. In accordance with SCR 3.390, Robert M. Stevenson shall, within ten (10) days of the entry of this order, notify all clients of his inability to represent them and furnish copies of said letters of notice to the Director of the Kentucky Bar Association. He shall also provide such notification to all courts in which he has matters pending.
All concur.
ENTERED: October 21,1999.
/s/ Joseph E. Lambert Chief Justice